Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 25, 2019

The Court of Appeals hereby passes the following order:

A19I0149. CHARLES ALEXANDER PETERSON et al. v. CLEVELAND
     CALHOUN PETERSON et al.

      Charles Alexander Peterson and Hugh David Peterson (“the applicants”) seek
to appeal a superior court order that, among other things, granted summary judgment
to the opposing parties on some of the applicants’ claims. Under OCGA § 9-11-56
(h), the grant of summary judgment on any issue or as to any party is reviewable by
direct appeal. See City of Demorest v. Town of Mt. Airy, 282 Ga. 653, 654 n.1 (653
SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826, 827-828 (386 SE2d 884)
(1989). Accordingly, the order in this case is subject to direct appeal. Moreover, all
rulings within that order, as well as any prior non-final rulings that were not
themselves directly appealable, may also be raised as part of such a direct appeal. See
Headrick v. Stonepark of Dunwoody Unit Owners Assn., 331 Ga. App. 772, 774-775
(1) (a) (771 SE2d 382) (2015); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1)
(271 SE2d 199) (1980); see also OCGA § 5-6-34 (d).
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246)
(2004). Here, however, the applicants contend that they have already filed a timely
notice of appeal in the superior court. Under these circumstances, this application is
hereby DISMISSED as superfluous.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/25/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.